

EXHIBIT 10.4
 
AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS
 


This AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS (the “Amendment”) is made and
entered into as of February 17, 2009, by and among ISCO International, Inc., a
Delaware corporation (the “Company”), Manchester Securities Corporation, a New
York corporation (“Manchester”) and Alexander Finance, L.P., an Illinois limited
partnership (“Alexander” and together with Manchester, the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, on June 22, 2006, the Company and the Lenders entered into that certain
Registration Rights Agreement (the “2006 Registration Rights Agreement”);


WHEREAS, on June 26, 2007, the Company and the Lenders entered into that certain
Registration Rights Agreement (the “2007 Registration Rights Agreement”);


WHEREAS, on January 3, 2008, the Company and Alexander entered into that certain
Registration Rights Agreement (as amended by that certain First Amendment to
Registration Rights Agreement dated as of January 8, 2009 and effective as of
January 2, 2009, the “January 2008 Registration Rights Agreement”);


WHEREAS, on August 18, 2008, the Company and the Lenders entered into that
certain Registration Rights Agreement (as amended by that certain First
Amendment to Registration Rights Agreement dated as of November 12, 2008, the
“August 2008 Registration Rights Agreement” and together with the 2006
Registration Rights Agreement, the 2007 Registration Rights Agreement and the
January 2008 Registration Rights Agreement, collectively the “Registration
Rights Agreements”); and


WHEREAS, the parties desire to amend the Registration Rights Agreements to
provide for certain changes as more fully set forth herein.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1. Definitions.  All capitalized terms used herein and not defined or amended
herein shall have the meanings ascribed to them in the applicable Registration
Rights Agreement.


2. Amendments.  The parties hereby agree to amend the Registration Rights
Agreements as follows:


a)  
With respect to the 2006 Registration Rights Agreement, replace Section 2(a)(vi)
in its entirety with the following:



“(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose.  The Company shall use its best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time; provided, however, that the
Company shall not be required to use its best efforts to prevent the issuance of
any stop order (or any similar order delisting or suspending the trading of the
Common Stock) to the extent the Purchasers have advised or directed the Company,
in writing, not to expend such efforts.”


b)  
With respect to the 2007 Registration Rights Agreement, the January 2008
Registration Rights Agreement, and the August 2008 Registration Rights
Agreement, replace Section 2(a)(vi) in its entirety with the following:



“(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose.  The Company shall use its best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible time; provided, however, that the
Company shall not be required to use its best efforts to prevent the issuance of
any stop order (or any similar order delisting or suspending the trading of the
Common Stock) to the extent the Lenders have advised or directed the Company, in
writing, not to expend such efforts.”


c)  
With respect to the 2006 Registration Rights Agreement, the 2007 Registration
Rights Agreement, the January 2008 Registration Rights Agreement and the August
2008 Registration Rights Agreement, replace Section 2(a)(viii) in its entirety
with the following:



“(viii) If applicable, list or quote the Registrable Securities covered by such
Registration Statement with any and all securities exchange(s) and/or market(s)
on which the Common Stock is then listed or quoted, and prepare and file any
required filings with any such exchange(s) or market(s), if applicable.”


d)  
With respect to the 2006 Registration Rights Agreement, the 2007 Registration
Rights Agreement and the August 2008 Registration Rights Agreement, replace
Section 2(b)(ii) in its entirety with the following:



“(ii) Intentionally Omitted.”


e)  
With respect to each of the Registration Rights Agreements, add a new Section
2(b)(iii)(C) as follow:



“(C)                           Notwithstanding anything to the contrary herein,
at such time as the Company is no longer eligible to file a registration
statement on Form S-3 or at any time when the Company is required to update any
of its currently effective registration statements by filing post-effective
amendments thereto on Form S-1, the calculation of days for a determination of a
Blackout Period, a Grace Period, or an Allowable Grace Period shall not include
any days during which the relevant Registration Statement is suspended due to
the fact that such Registration Statement (and any post-effective amendment
thereto) is subject to review by the Commission and the Commission has not yet
declared such Registration Statement and/or any post-effective amendment
effective (such period, a “Commission Review Period”), and no Monthly Delay
Payment shall accrue or be payable to any Holder with respect to any Commission
Review Period.”
 
f)  
With respect to each of the Registration Rights Agreements, replace the last
sentence of Section 2(g) in its entirety with the following:



“This provision shall not affect the right of Holders to receive Monthly Delay
Payments pursuant to Section 2(b) above, provided, however, that Holders shall
not receive Monthly Delay Payments in the event that the Company or the
Commission has suspended the use of any prospectus used in connection with the
Registration Statement because such suspension is required by the rules and
regulations of the Commission (including, without limitation, a suspension in
effect as a result of a Commission Review Period).  Notwithstanding the
foregoing, in the event the Commission has suspended the use of any prospectus
solely due to the Company’s failure to satisfy reporting obligations under the
1934 Act (after taking into account all extensions applicable or available to
the Company), the Holders shall be entitled to Monthly Delay Periods in
accordance with the terms of the applicable Registration Rights Agreement.”


g)  
With respect to the 2006 Registration Rights Agreement and the 2007 Registration
Rights Agreement, replace Section 2(h) in its entirety with the following:



“(h) If the Holders become entitled, pursuant to an event described in clause
(ii) and (iii) of the definition of Registrable Securities, to receive any
securities in respect of Registrable Securities that were already included in a
Registration Statement, subsequent to the date such Registration Statement is
declared effective, and the Company is unable under the securities laws to add
such securities to the then effective Registration Statement, the Company shall
promptly file, in accordance with the procedures set forth herein, an additional
Registration Statement with respect to such newly Registrable Securities.  The
Company shall use its best efforts to (i) cause any such additional Registration
Statement, when filed, to become effective under the Securities Act, and (ii)
keep such additional Registration Statement effective during the period
described in Section 5 below and cause such Registration Statement to become
effective within 90 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of the resale of such newly reserved
shares and such new Registrable Securities, including without limitation the
provisions providing for default payments contained herein.”


h)  
With respect to each of the Registration Rights Agreements, replace the last
sentence of Section 2(i) in its entirety with the following:



“In the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to Section
2(h) and this Section 2(i)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the 1934 Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC either on the same day on which the 1934 Act report is filed which created
the requirement for the Company to amend or supplement such Registration
Statement or as soon as practicable after the day on which such 1934 Act report
is filed.”


i)  
With respect to the 2006 Registration Rights Agreement, replace Section 13(c) in
its entirety with the following:



“(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, electronic transmission, mail
or personal delivery and shall be effective upon actual receipt of such
notice.  The addresses for such communications shall be:
 
to the Company:
 
ISCO International, Inc.
1001 Cambridge Drive
Elk Grove Village, Illinois  60007
Telephone:  (847) 391-9400
Facsimile:   (847) 391-5015
Attention:  Gary Berger
E-mail: gary.berger@iscointl.com
 
with a copy to:
 
McGuireWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, Illinois
Telephone:  (312) 321-7652
Facsimile:  (312) 698-4585
Attention:  Scott L. Glickson, Esq.
E-mail: sglickson@mcguirewoods.com


to the Purchasers:
 
As set forth on Schedule I hereto


with a copy to:
 
As set forth on Schedule I hereto
 
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.”


j)  
With respect to the 2007 Registration Rights Agreement, replace Section 13(c) in
its entirety with the following:



“(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, electronic transmission, mail
or personal delivery and shall be effective upon actual receipt of such
notice.  The addresses for such communications shall be:
 
to the Company:
 
ISCO International, Inc.
1001 Cambridge Drive
Elk Grove Village, Illinois  60007
Telephone:  (847) 391-9400
Facsimile:   (847) 391-5015
Attention:  Gary Berger
E-mail: gary.berger@iscointl.com
 
with a copy to:
 
McGuireWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, Illinois
Telephone:  (312) 321-7652
Facsimile:  (312) 698-4585
Attention:  Scott L. Glickson, Esq.
E-mail: sglickson@mcguirewoods.com


to the Lenders:
 
As set forth on Schedule I hereto


with a copy to:
 
As set forth on Schedule I hereto
 
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.”

 
3. Registrable Securities.  Solely to the extent required by all applicable
laws, the Company shall file a post-effective amendment on Form S-1 to each of
its registration statements that (i) were initially filed on Form S-3, (ii) list
one or both of the Lenders as a selling stockholder thereunder, (iii) include
securities of the Company that remain unsold as of the date of the filing of
such post-effective amendment, and (iv) are required to be filed pursuant to the
terms of the applicable Registration Rights Agreements. In addition to the
requirements set forth in the preceding sentence, the Company and the Lenders
agree that by March 10, 2009, the Company and the Lenders shall mutually agree
on a list of the Form S-3 registration statements that will require the Company
to file post-effective amendments on Form S-1. The Company agrees to satisfy the
requirements set forth in this paragraph in accordance with the applicable time
periods set forth in the Registration Rights Agreements, as amended.
 
4. Governing Law.  This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York, without regard to choice
of laws principles.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.
 
6. Full Force and Effect.  Except as specifically modified or amended by the
terms of this Amendment, each of the Registration Rights Agreements and all
provisions contained therein are, and shall continue, in full force and effect.
 
7. Separate Execution.  This Amendment shall be effective with respect to the
Company upon its execution of this Amendment, and this Amendment shall be
effective with respect to each Lender upon such Lender’s execution of this
Amendment, regardless of whether the other Lender has executed the Amendment at
such time.  Furthermore, Manchester shall not be deemed to be (or to become) a
party to (i) the January 2008 Registration Rights Agreement as a result of this
Amendment or (ii) any provisions of this Amendment to the extent such provisions
relate to the January 2008 Registration Rights Agreement, and Manchester shall
not be required to consent to any amendment of the January 2008 Registration
Rights Agreement.
 
{Signature Page Follows}

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.
 

  ISCO INTERNATIONAL, INC.          
By:
/s/ Gary Berger       Name : Gary Berger       Title :    Chief Financial
Officer          

 
 

  MANCHESTER SECURITIES CORPORATION          
 
By:
/s/ Elliot Greenberg       Name : Elliot Greenberg       Title   : Vice
President    

 
 

  ALEXANDER FINANCE, L.P.          
 
By:
/s/ Bradford Whitmore       Name : Bradford Whitmore       Title:    President
of Bun Partners, Inc.                    General Partner of Alexander Finance,
L.P.  

 
 
 
 



[Signature Page to Amendment to Registration Rights Agreements]




 
 

--------------------------------------------------------------------------------

 
